Beck, P. J.
(with whom concurs Pish, G. J.), dissenting. I dissent from the ruling made in the second division of the opinion. The charge here brought in question and held to be error was, in the case of Beck v. State, 76 Ga. 452 (which was a full-bench decision), held to be a proper charge. There is nothing in the case of Carter v. State, 56 Ga. 463, that can be construed as making a different ruling, the ruling there merely being that the burden was upon the defendant to prove his defense of insanity by a preponderance of the evidence. That rule is in no respect in conflict with the ruling made in Beck v. State — that he must establish such defense to a reasonable certainty. Besides, the code itself -provides: “Moral and reasonable certainty is all that can be expected in legal investigation. In all civil cases the preponderance of testimony is considered sufficient to produce mental conviction. In criminal cases a greater strength of mental conviction is held necessary to justify a verdict of guilty.”' Civil Code (1910), § 5730. And this section should furnish ns a guide in determining *182questions like that now under consideration. See also Bowden v. State, 151 Ga. 336 (106 S. E. 575).